DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 5-12, 14-17, 23-26, 28, 31-34 have been amended. The status of claims 1-34 remains pending.

Response to Arguments
3.	Applicant's arguments filed on January 31, 2022 have been fully considered but they are not persuasive.

4.	The Applicant alleged that Zhao ‘468 fails to teach or suggest “identifying at least one mapping rule that determines which one or more layers of a plurality of layers of the PUSCH transmission to carry the UCI.”
5.	In response, the Examiner respectfully disagrees because Zhao discloses the identification of the mapping rule and using the mapping rule for PUSCH transmission. Secondly, that amended claim feature changes the scope of the claim.  To address the newly claim element, the Examiner has made a new ground of rejection as shown below.
	Moreover, the new ground of rejection does means that the Examiner is acquiescing to the Applicant’s assertions.
	The Applicant’s other arguments concerning the other claims are not persuasive by virtue of the Examiner’s reasoning and response as set forth above.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
8.	Claims 1-9, 15-17, 18-25, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al (US 2019/0199468 A1, Provisional Application No. 62/454,430, filed on Feb. 3, 2017) in view of Lee et al (US 2020/0214024 A1).
	Regarding claim 1 (Currently Amended), ZHAO et al (US 2019/0199468 A1) discloses a method of wireless communication by a network entity (fig. 7, network node/base station 120 wireless coupled to the wireless device 110, section 0096-0110, 0142-0143, see, fig. 8, the base station which determines uplink control information (UCI) and data payload that will be sent via a PUSCH on slot/subslot transmission wherein the UCI is associated tin an MCS offset, and fig. 9 depicting the UE in action, section 0070, 0102-0105, 0117-0120), comprising: identifying an uplink (UL) control information (UCI) to be included in a physical uplink shared channel (PUSCH) transmission (see, the network node/base station 120 determines UCI and data payload that will be sent via a PUSCH on a slot/subslot, section 0117-0118);  identifying at least one mapping rule  to  the PUSCH transmission (see, pre-defined rules set based on the UCI payload, section 0109-0110, 0162-further discloses pre-define table for mapping the higher-layer signaling index to the corresponding MCS offset value), wherein the at least one mapping rule is based on at least see, MCS offset that is sent via the PUSCH, the MCS offset  is related to the rank indication (RI), the RI represents the number of the layers, streams, and antennas in a MIMO system), section 0125), or a modulation and coding scheme (MCS) of the PUSCH (see, predefined rule that is related to the selected MCS offset that is sent in the UCI via the PUSCH, including the transmitting the UCI MCS offset index/value to the wireless device, section 0106-0110);  and receiving a PUSCH from the UE containing at least the UCI using the at least one mapping rule (see, the wireless device that receives the MCS offset index/value related to the UCI  and data payload that is transmitted via the PUSCH in relation to the pre-defined rule, the wireless device determines the MCS offset that can be used for data transmission on the PUSCH, section 0105-0110). 
 	ZHAO discloses all the claim limitations but fails to explicitly teach: mapping rule that determines which one or more layers of a plurality of layers of the PUSCH transmission to carry the UCI, maps the UCI to one or more layers of the PUSCH transmission.
	However, Lee et al (US 2020/0214024 A1) from a similar field of endeavor (see, transmitting of uplink control information using PUSCH supporting multiple-layers transmission and transmitting based on corresponding UCI to the base station, section 0008, 0103, 0113-receiving DCI for PUSHC scheduling) discloses: mapping rule  (see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158) that determines which one or more layers  (see, first layer , second layer of the PUSCH, section 0137) of a plurality of layers of the PUSCH transmission (see, plurality of layers of the PUSCH to map the UCI to be transmitted, section 0009, 0017, 0140-0141, 0152, 0158) to carry the UCI (see, transmitting of the UCI information using multiple layers of the PUSCH, section 0017, 0089).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the mapping/transmitting of the UCI using PUSCH layers based on 
	
	ZHAO discloses all the claim limitations but fails to explicitly teach: Regarding claim 2, the method of claim 1, wherein the at least one mapping rule comprises a mapping of the UCI to a fixed plurality of the layers of the PUSCH.
	However, Lee et al (US 2020/0214024 A1) from a similar field of endeavor (see, transmitting of uplink control information using PUSCH supporting multiple-layers transmission and transmitting based on corresponding UCI to the base station, section 0008, 0103, 0113-receiving DCI for PUSHC scheduling) discloses: Regarding claim 2, the method of claim 1, wherein the at least one mapping rule comprises a mapping of the UCI to a fixed plurality of the layers of the PUSCH (see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158, 0137-first and second layers of the PUSCH).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the mapping/transmitting of the UCI using PUSCH layers based on mapping rules/priority as taught by LEE ‘024 into the wireless method and system for determining of uplink control information (UCI) to be transmitted in data payload, the MCS offset in the UCI via the PUSCH of ZHAO ‘468.  The motivation would have been to provide efficient reporting of uplink control information (section 0006).


Regarding claim 3, ZHAO ‘468 discloses the method of claim 1, further comprising configuring the UE with the at least one mapping rule (see, pre-defined rules for selection of the UCI payload to be sent via the PUSCH, s section 0109-0110)  via at least one of radio resource control (RRC) signaling or a media access control (MAC) control element (CE) (see, MCS offset selected from a set of MCS values configured via RRC signaling, section 0055-0556, 0060). 
 
	Regarding claim 4, ZHAO ‘468 discloses the method of claim 1, further comprising configuring the UE with the at least one mapping rule (see, pre-defined rules for selection of the UCI payload to be sent via the PUSCH, section 0109-0110) via a downlink control information (DCI) transmission (see, the UCI and the data payload and the MCS offset is communicated via the DCI, section 0055). 
 
	Regarding claim 5 (Currently Amended), ZHAO ‘468 discloses, further comprising: transmitting at least one of an indication of the rank of the PUSCH or the MCS to facilitate identification of the mapping by the UE (see, UCI is related to rank indication (RI) and MCS offset value sent via the PUSCH, they are sent to the wireless device via the DCI, RRC signaling, section 0056-0060).
 
	Regarding claim 6,  ZHAO ‘468 discloses the method of claim 5,  wherein the rank of the PUSCH is indicated via at least one of an UL DMRS port indication, a transmit rank indication (TRI), or a sounding resource indication (SRI) (see, rank value in relation to the MCS offset via the PUSCH, section 0042).
	
	Regarding claim 7 (Currently Amended), ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 5, wherein the at least one mapping rule: maps the UCI to a first set of the see, UCI mapped to the PUSHC in relation to the number of layers, section 0034-0035, noted: the UCI carries the rank indication as suggested in section 0028) if the rank is a first value (Lee, section 0089, 0096-0097-PUSCH layers in relation to UCI which includes PMI/RI  in relation to a number of layers, ZHAO further teaches determination of number of coded modulation symbols per Q layer for HARQK, ACK/NACK, RI/CIR (rank indication bits) in relation to the PUSCH, section 0039-0042));  or maps the UCI to a second set of the one or more layers of the PUSCH if the rank is a second value. 
 
	Regarding claim 8 (Currently Amended), ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 7, wherein the at least one mapping rule further: maps the UCI to a third set of one or more layers of the PUSCH if the rank is above the second value (Lee, section 0089, 0096-0097-PUSCH layers in relation to UCI which includes PMI/RI  in relation to a number of layers, ZHAO further teaches determination of number of coded modulation symbols per Q layer for HARQK, ACK/NACK, RI/CIR (rank indication bits) in relation to the PUSCH, section 0039-0042). 

	Regarding claim 9 (Currently Amended), ZHAO ‘468 discloses the method of claim 5, wherein an indication of at least one of the MCS or the rank of the PUSCH is conveyed via a downlink control information (DCI) (section 0046, 0066-0067, 0102, 0107, 0114, see, the MCS offset that is received from the network node via the DCI).
 
	Regarding claim 15 (Currently Amended), ZHAO ‘468 discloses the method of claim 1, wherein the at least one mapping rule (see, pre-defined rules for selection of the UCI payload to be sent via the PUSCH, section 0109-0110, 0114-mapping for the MCS and the UCI) is based on both MCS and the rank of the PUSCH transmission (see, the UCI via the PUSCH is relation to the RI, the MCS offset, section 0125, 0117-0118).
 
	Regarding claim 16 (Currently Amended), ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 15, wherein different combinations of the MCS and the rank (see, the UCI via the PUSCH is relation to the RI, the MCS offset, section 0125, 0117-0118,) of the PUSCH result in mapping the UCI to different sets of one or more layers ((Lee, section 0089, 0096-0097-PUSCH layers in relation to UCI which includes PMI/RI  in relation to a number of layers, ZHAO further teaches determination of number of coded modulation symbols per Q layer for HARQK, ACK/NACK, RI/CIR (rank indication bits) in relation to the PUSCH, section 0039-0042). 

	Regarding claim 17 (Currently Amended), ZHAO ‘468 discloses a method of wireless communication by a user equipment (UE) (fig. 7, wireless device 110 that wireless communicates with the network node/eNB 120, section 0096-0100, fig. 9, the wireless device determines the UCI and payload that will be sent via a PUSCH on a slot/subslot, section 0123-0126), comprising: identifying an uplink (UL) control information (UCI) (see, determination module of the wireless device  which determines that UCI and data payload that will sent via a physical uplink shared channel (PUSCH), section 0067, 0072) to be transmitted to a network entity (see, the network node/base station 120 determines UCI and data payload that will be via a PUSCH on a slot/subslot, section 0117-0118, noted: the node is MIMO node, section 0098-0099) in a physical uplink shared channel (PUSCH) transmission (see, determination module of the wireless device  which determines that UCI and data payload that will sent via a physical uplink shared channel (PUSCH), section 0067, 0072, 0123-0129);  identifying at least one mapping rule to the PUSCH transmission (see, the wireless device that receives the MCS offset index/value related to the UCI  and data payload that is transmitted via the PUSCH in relation to the pre-defined rule, the wireless determines the MCS offset that can be used for data transmission on the PUSCH, section 0105-0110), wherein the mapping is based on at least one of a rank of the PUSCH (see, MCS offset that is sent via the PUSCH, the MCS offset  can related to the rank indication, section 0125 (RI, the RI represents the number of the layers, streams, and antennas in a MIMO system),, or a modulation and coding scheme (MCS) of the PUSCH (see, the MCS offset index/value associated with UCI data payload that is related to the transmission via the PUSCH, section 0124-0128);  and transmitting a PUSCH to the network entity containing at least the UCI using the at least one mapping rule (fig. 9, UE transmits the UCI using the MCS offset to the network node/eNB 120., section 0123-0129, noted: the transmission of data on the PUSCH is based on pre-defined rule, section 0108-0113, 0162).

	ZHAO discloses all the claim limitations but fails to explicitly teach: mapping rule that determines which one or more layers of a plurality of layers of the PUSCH transmission to carry the UCI, maps the UCI to one or more layers of the PUSCH transmission.
	However, Lee et al (US 2020/0214024 A1) from a similar field of endeavor (see, transmitting of uplink control information using PUSCH supporting multiple-layers transmission and transmitting based on corresponding UCI to the base station, section 0008, 0103, 0113-receiving DCI for PUSHC scheduling) discloses: mapping rule  (see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158) that determines which one or more layers  (see, first layer , second layer of the PUSCH, section 0137) of a plurality of layers of the PUSCH transmission (see, plurality of layers of the PUSCH to map the UCI to be transmitted, section 0009, 0017, 0140-0141, 0152, 0158) to carry the UCI (see, transmitting of the UCI information using multiple layers of the PUSCH, section 0017, 0089).


 	
	ZHAO discloses all the claim limitations but fails to explicitly teach: Regarding claim 18,  the method of claim 17, wherein the at least one mapping rule comprises a mapping of the UCI to a fixed plurality of the layers of the PUSCH.

	However, Lee et al (US 2020/0214024 A1) from a similar field of endeavor (see, transmitting of uplink control information using PUSCH supporting multiple-layers transmission and transmitting based on corresponding UCI to the base station, section 0008, 0103, 0113-receiving DCI for PUSHC scheduling) discloses: Regarding claim 18,  the method of claim 17, wherein the at least one mapping rule comprises a mapping of the UCI to a fixed plurality of the layers of the PUSCH (see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158, 0137-first and second layers of the PUSCH).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the mapping/transmitting of the UCI using PUSCH layers based on mapping rules/priority as taught by LEE ‘024 into the wireless method and system for 

	Regarding claim 19, ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 17, further comprising receiving a configuration of the at least one mapping rule (see, pre-defined rules for selection of the UCI payload to be sent via the PUSCH, s section 0109-0110, Lee, see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158) via at least one of radio resource control (RRC) signaling or a media access control (MAC) control element (CE) (see, MCS offset selected from a set of MCS values configured via RRC signaling, section 0055-0556, 0060). 

	Regarding claim 20, ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 17, further comprising receiving an indication of the at least one mapping rule (see, pre-defined rules for selection of the UCI payload to be sent via the PUSCH, section 0109-0110, Lee, see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158) via a downlink control information (DCI) transmission (see, the UCI and the data payload and the MCS offset is communicated via the DCI, section 0055). 

	Regarding claim 21, ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 17, further comprising: receiving, from the network entity, an indication of at least one of the rank of the PUSCH or the MCS of the PUSCH (see, the UCI and the data payload and the MCS offset is communicated via the DCI, section 0055, Lee, section 0089, 0096-0097-PUSCH layers in relation to UCI which includes PMI/RI  in relation to a number of layers); and identifying the at least one mapping rule based on the indication (see, pre-defined rules for selection of the UCI payload to be sent via the PUSCH,  section 0109-0110, LEE, see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158). 
 
	Regarding claim 22, ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 21, wherein the rank of the PUSCH is indicated via at least one of an uplink (UL) demodulation reference signal (DMRS) port indication, a transmit rank indication (TRI), or a sounding resource indication (SRI) (see, rank value in relation to the MCS offset via the PUSCH, section 0042, LEE, section 0096-0099-PUSCH based Layers in relation to RI, section 0017, 0089, 0096-0099).

	Regarding claim 23 (Currently Amended), ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 17, wherein the at least one mapping rule: maps the UCI to a first set of the one or more layers of the PUSCH if the rank is a first value (see, UCI mapped to the PUSHC in relation to the number of layers, section 0034-0035, noted: the UCI carries the rank indication as suggested in section 0028);  and maps the UCI to a second set of the one or more layers of the PUSCH if the rank is a second value (Lee, section 0089, 0096-0097-PUSCH layers in relation to UCI which includes PMI/RI  in relation to a number of layers, ZHAO further teaches determination of number of coded modulation symbols per Q layer for HARQK, ACK/NACK, RI/CIR (rank indication bits) in relation to the PUSCH, section 0039-0042). 
 

	Regarding claim 24 (Currently Amended), ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 23, wherein the at least one mapping rule further: maps the UCI to a third set of the one or more layers (fig. 3, more than layers of the PUSCH) of the PUSCH if the rank is above the second value (LEE, section 0017, 0089-0099, 0101-0103-PUSCH layers, RI,  ZHAO further teaches determination of number of coded modulation symbols per Q layer for HARQK, ACK/NACK, RI/CIR (rank indication bits) in relation to the PUSCH, section 0039-0042). 
 
	Regarding claim 25 (Currently Amended), ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 17, wherein an indication of at least one of the MCS or the rank of the PUSCH is conveyed via a downlink control information (DCI) (see, the UCI and the data payload and the MCS offset is communicated via the DCI, section 0055, LEE, section 0017, 0089-0099, 0101-0103-PUSCH layers, RI). 

	Regarding claim 31 (Currently Amended), ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 17, wherein the at least one mapping rule (see, pre-defined rules for selection of the UCI payload to be sent via the PUSCH, section 0109-0110, 0114-mapping for the MCS and the UCI) is based on both the MCS and the rank (Lee, section 0089, 0096-0097-PUSCH layers in relation to UCI which includes PMI/RI  in relation to a number of layers, ZHAO further teaches determination of number of coded modulation symbols per Q layer for HARQK, ACK/NACK, RI/CIR (rank indication bits) in relation to the PUSCH, section 0039-0042) of the PUSCH transmission (see, the UCI via the PUSCH is relation to the RI, the MCS offset, section 0125, 0117-0118).

	Regarding claim 32 (Currently Amended), ZHAO ‘468 as modified by Lee ‘024 discloses the method of claim 31, wherein different combinations of the MCS and the rank of the PUSCH transmission (see, the UCI via the PUSCH is relation to the RI, the MCS offset, section 0125, 0117-0118,) or result in mapping the UCI to different sets of one or more layers (Lee, section 0089, 0096-0097-PUSCH layers in relation to UCI which includes PMI/RI  in relation to a number of layers, ZHAO further teaches determination of number of coded modulation symbols per Q layer for HARQK, ACK/NACK, RI/CIR (rank indication bits) in relation to the PUSCH, section 0039-0042).. 

	Regarding claim 33 (Currently Amended), ZHAO discloses an apparatus (fig. 7, fig. 11A-B,  the base station/network node, which includes determining module 1150, MCS determining module 1152, communication module 1152, communication module 1154, section 0145-0148) for wireless communication by a network entity (fig. 7, network node/base station 120 wireless couple to the wireless device 110, section 0096-0110, 0142-0143, see, fig. 8, the base station which determines uplink control information (UCI) and data payload that will be sent via a PUSCH on slot/subslot transmission wherein the UCI is associated tin an MCS offset, and fig. 9 depicting the UE in action, section 0070, 0102-0105, 0117-0120), comprising: means for identifying an uplink (UL) control information (UCI)  (fig. 11A-B, UCI determination module 1150 coupled to the MCS determination module 1152, determines the UCI and data payload to be transmitted via the PUSCH, section 0072-0074, 0116-0120, 0142-0148) to be included in a physical uplink shared channel (PUSCH) transmission (see, the network node/base station 120 determines UCI and data payload that will be via a PUSCH on a slot/subslot, section 0117-0118;  means for identifying (fig. 11A-B, MCS module  that is coupled to the UCI determination module, determines the MCS offset of the UCI via  the PUSCH, section 0117-0120) at least one mapping rule  to  the PUSCH transmission (see, pre-defined rules set based on the UCI payload, section 0109-0110, 0162-further discloses pre-define table for mapping the higher-layer signaling index to the corresponding MCS offset value), wherein the at least one mapping rule is based on at least one of a rank of the PUSCH (see, MCS offset that is sent via the PUSCH, the MCS offset  can related to the rank indication, section 0125 (RI, the RI represents the number of the layers, streams, and antennas in a MIMO system),, or a modulation and coding scheme (MCS) of the PUSCH (see, the MCS offset index/value associated with UCI data payload that is related to the transmission via the PUSCH, section 0124-0128);  and means for receiving  (fig. 11A-B, communication module/transceiver 1110 which receives and transmits wireless signals from a wireless transmitting device, section 01471-0148) a PUSCH from the UE containing at least the UCI using the at least one mapping rule (see, the wireless device that receives the MCS offset index/value related to the UCI  and data payload that is transmitted via the PUSCH in relation to the pre-defined rule, the wireless determines the MCS offset that can be used for data transmission on the PUSCH, section 0105-0110). 

	ZHAO discloses all the claim limitations but fails to explicitly teach: mapping rule that determines which one or more layers of a plurality of layers of the PUSCH transmission to carry the UCI.
	However, Lee et al (US 2020/0214024 A1) from a similar field of endeavor (see, transmitting of uplink control information using PUSCH supporting multiple-layers transmission and transmitting based on corresponding UCI to the base station, section 0008, 0103, 0113-receiving DCI for PUSHC scheduling) discloses: mapping rule  (see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158) that determines which one or more layers  (see, first layer , second layer of the PUSCH, section 0137) of a plurality of layers of the PUSCH transmission (see, plurality of layers of the PUSCH to map the UCI to be transmitted, section 0009, 0017, 0140-0141, 0152, 0158) to carry the UCI (see, transmitting of the UCI information using multiple layers of the PUSCH, section 0017, 0089).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the mapping/transmitting of the UCI using PUSCH layers based on mapping rules/priority as taught by LEE ‘024 into the wireless method and system for 

	
	Regarding claim 34 (Currently Amended), ZHAO discloses an apparatus (fig.  7, wireless device 110, fig. 9, fig. 10A-B, the wireless device which includes a UCI determination module 1050, communication module 1054/transceiver 1010 coupled to the processing circuitry 1020, section 0067-0071) for wireless communication by a user equipment (UE) (fig. 7, wireless device 110 that wireless communicates with the network node/eNB 120, section 0096-0100, fig. 9, the wireless device determines the UCI and payload that will be sent via a PUSCH on a slot/subslot, section 0123-0126), comprising: means for identifying an uplink (UL) control information (UCI) (fig. 9, fig. 10A-B, UCI determination module/processing circuitry which determines a UCI and data payload that will be sent via a PUSCH, section 0063, 0067-0071) to be transmitted to a network entity (see, the network node/eNB which receives the UCI associated with the MCS offset, section 0063, 0123-0128) in a physical uplink shared channel (PUSCH) transmission (see, the network node/base station 120 determines UCI and data payload that will be via a PUSCH on a slot/subslot, section 0117-0118, noted: the node is MIMO node, section 0098-0099);  means for identifying (fig. 10A-10B, see, the processing circuitry/UCI determination module, 0131-0137, section 0108, 0109-the UE can determine the rule from the UL grant  in relation the UCI, 0046, 0114, 0110) at least one mapping rule to the PUSCH transmission (see, pre-defined rules set based on the UCI payload, section 0109-0110, 0162-further discloses pre-define table for mapping the higher-layer signaling index to the corresponding MCS offset value), wherein the mapping is based on at least one of a rank of the PUSCH (see, MCS offset that is sent via the PUSCH, the MCS offset  can related to the rank indication, section 0125 (RI, the RI represents the number of the layers, streams, and antennas in a MIMO system), or a modulation and coding scheme (MCS) of the PUSCH (see, the MCS offset index/value associated with UCI data payload that is related to the transmission via the PUSCH, section 0124-0128);  and means for transmitting (fig. 10A-B, the wireless device which includes a transceiver 1010 which transmits and receives signal from the network node, section 0131-0134)  PUSCH to the network entity containing at least the UCI using the at least one mapping rule (fig. 9, UE transmits the UCI using the MCS offset to the network node/eNB 120., section 0123-0129, noted: the transmission of data on the PUSCH is based on pre-defined rule, section 0108-0113, 0162).
	ZHAO discloses all the claim limitations but fails to explicitly teach: mapping rule that determines which one or more layers of a plurality of layers of the PUSCH transmission to carry the UCI.
	However, Lee et al (US 2020/0214024 A1) from a similar field of endeavor (see, transmitting of uplink control information using PUSCH supporting multiple-layers transmission and transmitting based on corresponding UCI to the base station, section 0008, 0103, 0113-receiving DCI for PUSHC scheduling) discloses: mapping rule  (see, mapping /transmission rules of UIC information using each layer, section 0140-0141, 0152, 0158) that determines which one or more layers  (see, first layer , second layer of the PUSCH, section 0137) of a plurality of layers of the PUSCH transmission (see, plurality of layers of the PUSCH to map the UCI to be transmitted, section 0009, 0017, 0140-0141, 0152, 0158) to carry the UCI (see, transmitting of the UCI information using multiple layers of the PUSCH, section 0017, 0089).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the mapping/transmitting of the UCI using PUSCH layers based on .
	
9.	Claims 13-14, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al (US 2019/0199468 A1, Provisional Application No. 62/454,430, filed on Feb. 3, 2017) in view of Lee et al (US 2020/0214024 A1) as applied to claims 1, 17 above, and further in view of YANG et al (US 2019/0090261 A1, Provisional Application No. 62/560,231, filed on Sep. 19, 2017).

	The combination of ZHAO ‘468 and Lee ‘024 discloses all the claim limitations but fails to explicitly teach: Regarding claims 13, 29, the method of claim 1, wherein the at least one mapping rule is also based on UCI content, such that different UCI content is mapped differently. 
 
	Regarding claims 14, 30 (Currently Amended), the method of claim 13, wherein: the UCI content comprises a CSI report with at least first and second parts; and the first and second parts of the CSI report are mapped to different sets of the one or more layers. 
	However, YANG et al (US 2019/0090261 A1, Provisional Application No. 62/560,231, filed on Sep. 19, 2017) from a similar field of endeavor discloses: Regarding claim 13, the method of claim 1, wherein the at least one mapping rule is also based on UCI content, such that different UCI content is mapped differently (see, mapping rules apply to PUSCH scheduling, including UCI multiplexed with data, bandwidth part, section 0024-0025, 0034).


	Regarding claims 14, 30, ZHAO as modified by Lee ‘024 and Yang discloses the method of claim 13, wherein: the UCI content comprises a CSI report with at least first and second parts (section 0024, 0038-UCI with sub-parts of the CSI); and the first and second parts of the CSI report are mapped to different sets of the one or more layers (see, different transmission ranks and MCS levels, CSI feedback/CSI aggregation rule with UCI reporting rule, section 0024-0025, 0034).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the scheduling of uplink control information  based on the type of transmission as taught by YANG ‘261  into the combined the wireless method and system for determining of uplink control information (UCI) to be transmitted in data payload, the MCS offset in the UCI via the PUSCH of ZHAO ‘468 and Lee ‘024.  The motivation would have been to reduce transmission overhead as suggested in section 0006.

Allowable Subject Matter
10.	Claims 10-12, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the one or more layers of the PUSCH if the MCS of the PUSCH is at or below a first MCS threshold; and maps the UCI to a second set of the one or more layers of the PUSCH if the MCS of the PUSCH is above the first MCS threshold” as recited in claim 10, 26.
	
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473